Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on July 5, 2022, in which claims 1, 6, 9, 14, 17-20, 22, and 29-30 have been amended. Claims 8, 16, and 24 are canceled. Claims 31-33 have been newly added. Claims 1-4, 6, 9-12, 14, 17-20, 22, and 25- 33 are currently pending. 

Response to Arguments
The rejections to claims 17-20, 22, 24, 29, and 30 under 35 U.S.C. § 101 are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.
Applicant’s arguments with respect to rejection of claims 1-4, 6, 9-12, 14, 17-20, 22, and 25- 33 under 35 U.S.C. 103(a) based on amendment have been considered, however, have not been deemed persuasive.
Applicant is reminded that cited prior art references must be considered in their entirety and not only the cited sections [ MPEP 2141.02(VI) ].
With respect to Applicant's arguments that Mochida does not teach or disclose an inference engine to produce names, Examiner respectfully disagrees.  As cited in the office action the abstract of Mochida clearly states using an inference engine for content naming ("In this paper, we propose a technique for distributing meteorological data gathered with a weather observation device and 4K camera by ICN, and caching content with a new Naming scheme using machine learning.") One of ordinary skill in the art would recognize that machine learning is synonymous with an inference engine such that the machine learning system of Mochida is interpreted as using an inference engine.  The instant specification does not limit the form of content whatsoever and notes that it can be broadly made up of things such as sounds, text, images, bits, etc. [¶0016] such that it would be very reasonable to interpret the meteorological data in Mochida as a form of content.  In fact, Mochida explicitly uses the term 'content' to describe the data. 
With respect to Applicant's arguments regarding the use of a requestor or subscriber, these terms do not appear in the claim language whatsoever.  Examiner respectfully notes, that it appears the Applicant is arguing from the specification and not from the content of the claims.  
With respect to Applicant's arguments that Mochida alone is solely relied upon to teach the claims, Examiner respectfully disagrees.  The combination of Mochida and Garcia is relied upon to teach the content naming in a spiking neural network.  
For these reasons the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 9, 17, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mochida (“Naming Scheme Using NLP Machine Learning Method for Network Weather Monitoring System Based on ICN”,2017) and in view of Garcia (“Visual attention and object naming in humanoid robots using a bio-inspired spiking neural network”, 2018).

	Regarding claim 1, Mochida teaches A device for machine generation of content names in an information centric network (ICN), the device comprising: processing circuitry; and a memory including instructions that, when executed by the processing circuitry, configure the processing circuitry to: ([p. 430 Col. 1] "The flow diagram in Figure 4 shows a general preprocessing algorithm for enabling English texts to be handled by a computer." [p. 432 Col. 1] "All labels having B, I and O as prefix in Figure 10 are used for the computer to recognize the range of idioms" [p. 4332 Col. 2] "Before the morphological analysis and labeling, the machine learning computer have to learn the prepared data to be the given label" A computer is interpreted as being well known in the art as having processing circuitry and a memory including instructions that when executed by the processing circuitry configure it to perform tasks.)
	obtain content; ([Abstract} "we propose a technique for distributing
meteorological data gathered with a weather observation device" Gathering data and obtaining content are interpreted as synonymous.).
	in an on-going manner to adapt the name over time ([p. 430 Col. 2] "Figure 5 shows the improvement of the rate of correct answer. Vertical axis shows the rate of correct answer, horizontal axis shows the number of learning.")
	respond to an interest packet that includes the name with a data packet that includes the content. ([p. 429 Col. 1] "Next, we describe the basic operation of CCNx. CCNx handles two kinds of packets. The first is an Interest Packet (IntP), which requests the content from the 4K camera or weather sensor. The second is a data packet, which sends the content requested by the IntP" [p. 429 Col. 2] "In Figure 2, the IntP is transmitted, together with the content name requested by user 1" Interest packet interpreted as synonymous with request.)
	the name in the interest packet generated with a copy of the inference engine at a different device. ([p. 430 Col. 2] "The contents naming in the side of camera use the AI (Artificial Intelligent). This experiment prepared ICN that is suitable for image recognition in deep learning and three-layer of convolution." [p. 428 §I] "We aim to realize instant delivery of content by using many cameras and sensors. The camera provides the label for an image in a disaster. For example, when a camera sees an image of a fire, it will give the label of fire to the image. So the camera will automatically send content like images that are understood in the network." Mochida explicitly teaches generating the name at the camera and also teaches that many cameras are used in the system. See also FIG. 2 Mochida shows 3 different user devices such that any one could also be considered a different device.)
However, Mochida does not explicitly teach to invoke an inference engine with a spiking neural network  to produce a name for the content, the spiking neural network implemented with spike timing dependent plasticity (STDP) learning to train the spiking neural network  

Garcia, in the same field of endeavor, teaches invoke an inference engine with a spiking neural network  to produce a name for the content, the spiking neural network implemented with spike timing dependent plasticity (STDP) learning to train the spiking neural network ([Abstract] "In this work we describe how a neuroanatomically grounded spiking neural network for visual attention has been extended with a word learning capability and integrated with the iCub humanoid robot to demonstrate attention-led object naming" [p. 57 Col. 1] "The word learning processes in the model are based entirely on mechanisms of Hebbian plasticity [19]. In the current model, learning the association between the auditory and visual modalities has been implemented using Spike-Timing Dependent Plasticity (STDP), a mathematical formulation for modelling learning in real neurons"). 

Mochida and Garcia are both directed towards using neural networks for naming content.  Therefore, Mochida and Garcia are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mochida with the teachings of Garcia by using a spiking neural network in the name generation system. Garcia teaches as a motivation for using a spiking neural network ([p. 60 Col. 2] “One of the principal contributions of the cognitive neurorobotics approach is that it allows to pursue both the study of the neuroscience of the brain and the engineering of functional robots in the same context as a tool to uncover the model of computation, and then in a recursive process take the insights thus gained to refine the model systematically and produce systems that function in the real world”).  This motivation for combination also applies to the remaining claims which depend on this combination.   

	Regarding claim 9, claim 9 discloses a method implemented by the device of claim 1 with substantially the same scope, therefore the rejection applied to claim 1 also applies to claim 9.

	Regarding claim 17, claim 17 discloses a machine readable medium with substantially the same scope as claim 1, therefore the rejection applied to claim 1 also applies to claim 17.  In addition, Mochida discloses machine readable medium ([FIG. 1, FIG. 2, p. 3 Col. 1 “The flow diagram in Figure 4 shows a general preprocessing algorithm for enabling English texts to be handled by a computer”).

	Regarding claim 31, the combination of Mochida, and Garcia teaches The device of claim 1, wherein the device is part of a system that includes the different device, and wherein the different devices includes: second processing circuitry; and a second memory including second instructions that, when executed by the second processing circuitry, configure the second processing circuitry to: (Mochida [p. 432 Col. 2] "Before the morphological analysis and labeling, the machine learning computer have to learn the prepared data to be the given label...Regarding date information, we adopted a method of counting dates based on January 1, 1900 using the Python Date-time library" User devices interpreted as one of the different devices including second processing circuitry. Python date-time and NLTK library interpreted as second instructions that when executed configured the second processing to perform the method.  One of ordinary skill in the art would recognize that Python scripts must be run from memory, therefore Mochida implicitly teaches a computer with memory, and having a computer with memory would lead to obvious and expected outcomes.)
	invoke the copy of the inference engine to produce the name for the content; (Mochida [p. 429 §III] "Requests from the user to the sensors are segmented to appropriate words and assign the label for each segmented word by sequence labeling calculation. In this study, a morphological analysis is performed using the NLML (Natural Language in Machine Learning)." [p. 430 §IV] "The contents naming in the side of camera use the AI (Artificial Intelligent). This experiment prepared ICN that is suitable for image recognition in deep learning and three-layer of convolution.")
	create the interest packet with the name to request the content; (Mochida [p. 429 §I] "The proposed naming structure resulted to success around 90% of average F value matching rate between IoT or camera contents at sensor side and naming in the interest packet at user side." [p. 429 §III] "Requests from the user to the sensors are segmented to appropriate words and assign the label for each segmented word by sequence labeling calculation")
	and transmit the interest packet. (Mochida [p. 429 §III] "Requests from the user to the sensors are segmented to appropriate words and assign the label for each segmented word by sequence labeling calculation" See also FIG. 2). 
	Claim 32 discloses a method implemented by the device of claim 31 with substantially the same scope, therefore the rejection applied to claim 31 also applies to claim 32.

	Claim 33 discloses a machine readable medium with substantially the same scope as claim 31, therefore the rejection applied to claim 31 also applies to claim 33.  In addition, Mochida discloses machine readable medium ([FIG. 1, FIG. 2, p. 3 Col. 1 “The flow diagram in Figure 4 shows a general preprocessing algorithm for enabling English texts to be handled by a computer”).

Claims 2-4, 10-12, 18-20, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mochida, and Garcia and in further view of Vries (US 2005/0227676 A1). 

	Regarding claim 2, the combination of Mochida and Garcia teaches The device of claim 1, wherein the interest packet is received before the inference engine is invoked, (Mochida [p. 430 Col. 1] "The NLML uses a CRF (Conditional Random Field) to generate the model to predict output sequence from given sequence data due to the evaluations of the origination costs and the concatenation costs [4]." See also FIG. 4 [p. 432 Col. 2] "Experiments on named extraction were concluded on sentences like the following. “What is the temperature of Shinjuku?” As a result of performing morphological analysis on the above sentence, it was divided into 7 words. Then, within NLTK each word was given word classifications and reading" See also Table III and FIG. 11 The model in Mochida is explicitly generated to produce a name tailored to the packet originator which with respect to the instant specification is the intended application of receiving an interest packet before the inference engine is invoked.  The named entity is submitted as an interest prior to the inference engine being invoked.).
	However, the combination of Mochida and Garcia does not explicitly teach and wherein an attribute of the interest packet was provided to the inference engine to produce the name.  

Vries, in the same field of endeavor, teaches and wherein an attribute of the interest packet was provided to the inference engine to produce the name. ([¶0034] "The inference engine 200 operates to infer which resources 210 (i.e., principally people, both individuals and groups, but also locale-specific data, services, devices, and etc.) tracked by the service may be of interest to a user given that user's “place context” 220 (i.e., the user's location, but also optionally including other place-specific information such as whether the place is the user's home or place of work, etc.). " With respect to the instant specification the users place context is interpreted as a content feature set which includes the entity location and is an attribute of the interest packet.). 

Mochida, Garcia, and Vries are all directed towards neural network systems for inferring information directed to content.  Therefore, Mochida, Garcia, and Vries are all analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to send identifying client information in an interest packet. Vries teaches as motivation ([¶0029] “The information service 100 tracks users of the information service and their locations in a people/place database 112. The information service 100 also may track locations of other place-specific resources (e.g., other data services, controllable devices, merchants offering particular products in a certain venue, etc.) on the data communications network, so as to provide auxiliary information as to these other place-specific resources”).  This motivation for combination also applies to the remaining claims which depend on this combination. 

	Regarding claim 3, the combination of Mochida, Garcia, and Vries teaches The device of claim 2, wherein the attribute of the interest packet is at least one of an entity name that originated the interest packet or a location of an entity that originated the interest packet. (Vries [¶0034] "The inference engine 200 operates to infer which resources 210 (i.e., principally people, both individuals and groups, but also locale-specific data, services, devices, and etc.) tracked by the service may be of interest to a user given that user's “place context” 220 (i.e., the user's location, but also optionally including other place-specific information such as whether the place is the user's home or place of work, etc.). " With respect to the instant specification the users place context is interpreted as a content feature set which includes the originating entities location and is an attribute of the interest packet.). 

	Regarding claim 4, the combination of Mochida, Garcia, and Vries teaches The device of claim 2, wherein the attribute is a content feature set. (Vries [¶0034] "The inference engine 200 operates to infer which resources 210 (i.e., principally people, both individuals and groups, but also locale-specific data, services, devices, and etc.) tracked by the service may be of interest to a user given that user's “place context” 220 (i.e., the user's location, but also optionally including other place-specific information such as whether the place is the user's home or place of work, etc.). " With respect to the instant specification the users place context is interpreted as a content feature set which includes the entity location and is an attribute of the interest packet.). 

Claims 10-12 disclose a method implemented by the device of claims 2-4, respectively, with substantially the same scope, therefore the rejections applied to claims 2- 4 also apply to claims 10- 12.

Claims 18-20 disclose a machine readable medium with substantially the same scope as claims 2-4, respectively.  Therefore the rejection applied to claims 2-4 also apply to claims 18-20.  In addition, Mochida discloses machine readable medium ([FIG. 1, FIG. 2, p. 3 Col. 1 “The flow diagram in Figure 4 shows a general preprocessing algorithm for enabling English texts to be handled by a computer”), 

	Regarding claim 26, the combination of Mochida and Garcia teaches The device of claim 1.
	However, the combination of Mochida and Garcia does not explicitly teach wherein the instructions configure the processing circuitry to: receive a content feature of the content in addition to the content; 
	and provide the content feature set to the inference engine as part of the invocation of the inference engine.  

Vries, in the same field of endeavor, teaches The device of claim 1, wherein the instructions configure the processing circuitry to: receive a content feature of the content in addition to the content; ([¶0034] "The inference engine 200 is realized in software running on the server computers 104-106 (FIG. 1), and utilizing the people/place information in the database 112 (FIG. 1)" Utilizing the people/place information in the database interpreted as synonymous with receiving a content feature of content in addition to the content.)
	and provide the content feature set to the inference engine as part of the invocation of the inference engine. ([¶0034] "The inference engine 200 operates to infer which resources 210 (i.e., principally people, both individuals and groups, but also locale-specific data, services, devices, and etc.) tracked by the service may be of interest to a user given that user's “place context” 220 (i.e., the user's location, but also optionally including other place-specific information such as whether the place is the user's home or place of work, etc.). " With respect to the instant specification the users place context is interpreted as a content feature set which includes the originating entities location and is an attribute of the interest packet.). 

Mochida, Garcia, and Vries are all directed towards neural network systems for inferring information directed to content.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to send identifying client information in an interest packet. Vries teaches as motivation ([¶0029] “The information service 100 tracks users of the information service and their locations in a people/place database 112. The information service 100 also may track locations of other place-specific resources (e.g., other data services, controllable devices, merchants offering particular products in a certain venue, etc.) on the data communications network, so as to provide auxiliary information as to these other place-specific resources”).

Claim 28 discloses a method implemented by the device of claim 26 with substantially the same scope, therefore the rejection applied to claim 26 also applies to claim 28.

	Claim 30 discloses a machine readable medium with substantially the same scope as claim 26, therefore the rejection applied to claim 26 also applies to claim 30.  In addition, Mochida discloses machine readable medium ([FIG. 1, FIG. 2, p. 3 Col. 1 “The flow diagram in Figure 4 shows a general preprocessing algorithm for enabling English texts to be handled by a computer”). 

	Claims 6, 14, 22, 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mochida, and Garcia and in further view of Cheng (US 10929392 B1).

	Regarding claim 6, the combination of Mochida and Garcia teaches The device of claim 1
	However, the combination of Mochida and Garcia does not explicitly teach wherein the artificial neural network is trained with a constraint that limits a form of the name.  

Cheng, in the same field of endeavor, teaches The device of claim 1, wherein the artificial neural network is trained with a constraint that limits a form of the name. ([Col. 12 l. 37] "During training, input can be converted to all lowercase and transformed to sequences of 3,000 distinct subword units via byte pair encoding. Byte pair encoding is a form of data compression in which the most common pair of consecutive bytes is replaced with a byte that does not occur within that data" Trained with a constraint that limits a form of the name with respect to the instant specification is interpreted as equivalent to using compressed data to train the artificial neural network. Cheng explicitly teaches a method of compressing strings and using them for training which is how names are represented. [Col. 8 l. 48-55] “The item data repository 432 comprises one or more physical data storage devices that stores data representing the items, including the items being considered for recommendation. In the context of the electronic catalog, item data can include names”). 

	Mochida, Garcia, and Cheng are all directed towards recommender systems using artificial neural networks.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the combination of Mochida and Garcia with the teachings of Cheng by training with a constraint to limit the output recommendation. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Cheng ([Col. 7 l. 52) “an artificial neural network is an adaptive system that is configured to change its structure (e.g., the connection weights) based on information that flows through the network during training, and the weights of the hidden layers can be considered as an encoding of meaningful patterns in the data.”).

Claim 14 discloses a method implemented by the device of claim 6 with substantially the same scope, therefore the rejection applied to claim 6 also applies to claim 14.

Claim 22 discloses a machine readable medium with substantially the same scope as claim 6, therefore the rejection applied to claims 6 and 8 also apply to claims 22 and 24.  In addition, Mochida discloses machine readable medium ([FIG. 1, FIG. 2, p. 3 Col. 1 “The flow diagram in Figure 4 shows a general preprocessing algorithm for enabling English texts to be handled by a computer”).

	Regarding claim 25, the combination of Mochida, Garcia, and Cheng teaches The device of claim 6, wherein the constraint limits a size or content of part of the name to ensure more efficient routing in the ICN. (Cheng [Col. 12 l. 37] "During training, input can be converted to all lowercase and transformed to sequences of 3,000 distinct subword units via byte pair encoding. Byte pair encoding is a form of data compression in which the most common pair of consecutive bytes is replaced with a byte that does not occur within that data" Byte pair encoding of subword units interpreted as synonymous with limiting a size or content of part of the name.). 

Claim 27 discloses a method implemented by the device of claim 25 with substantially the same scope, therefore the rejection applied to claim 25 also applies to claim 27.

	Claim 29 discloses a machine readable medium with substantially the same scope as claim 25, therefore the rejection applied to claim 25 also applies to claim 29.  In addition, Mochida discloses machine readable medium ([FIG. 1, FIG. 2, p. 3 Col. 1 “The flow diagram in Figure 4 shows a general preprocessing algorithm for enabling English texts to be handled by a computer”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720. The examiner can normally be reached M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126